                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


ROCKNEY HENDERSON,

                 Plaintiff,

       v.                                               Case No. 18-CV-1787

SUPER PRODUCTS LLC,

                 Defendant.


                     STIPULATED PROTECTIVE ORDER


       Based on the Stipulation of the parties and the factual representations set forth

therein, the Court finds that the exchange of sensitive information between or among the

parties and/or third parties other than in accordance with this Order may cause

unnecessary damage and injury to the parties or to others. The Court further finds that

the terms of this Order are fair and just and that good cause has been shown for entry of

a protective order governing the confidentiality of documents produced in discovery,

answers to interrogatories, answers to requests for admission, and deposition testimony.

       IT IS THEREFORE ORDERED THAT, pursuant to Fed. R. Civ. P. 26(c) and Civil

L. R. 26(e):

       (A)     DESIGNATION OF CONFIDENTIAL OR ATTORNEYS’ EYES ONLY

INFORMATION. Designation of information under this Order must be made by placing
or affixing on the document or material, in a manner that will not interfere with its

legibility, the words “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”


             (1)   One who produces information, documents, or other material may

      designate them as “CONFIDENTIAL” when the person in good faith believes they

      contain trade secrets or nonpublic confidential technical, commercial, financial,

      personal, or business information.


             (2)   One who produces information, documents, or other material may

      designate them as “ATTORNEYS’ EYES ONLY” when the person in good faith

      believes that they contain particularly sensitive trade secrets or other nonpublic

      confidential technical, commercial, financial, personal, or business information

      that requires protection beyond that afforded by a CONFIDENTIAL designation.


             (3)   Except for information, documents, or other materials produced for

      inspection at the party’s facilities, the designation of confidential information as

      CONFIDENTIAL or ATTORNEYS’ EYES ONLY must be made prior to, or

      contemporaneously with, their production or disclosure.         In the event that

      information, documents or other materials are produced for inspection at the

      party’s facilities, such information, documents, or other materials may be

      produced for inspection before being marked confidential.            Once specific

      information, documents, or other materials have been designated for copying, any


                                           -2-
information, documents, or other materials containing confidential information

will then be marked confidential after copying but before delivery to the party

who inspected and designated them. There will be no waiver of confidentiality by

the inspection of confidential information, documents, or other materials before

they are copied and marked confidential pursuant to this procedure.


       (4)     Portions of depositions of a party’s present and former officers,

directors, employees, agents, experts, and representatives will be deemed

confidential only if designated as such when the deposition is taken or within 30

days of receipt of the deposition transcript.


       (5)     If a party inadvertently produces information, documents, or other

material containing CONFIDENTIAL or ATTORNEYS’ EYES ONLY information

without marking or labeling it as such, the information, documents, or other

material shall not lose its protected status through such production and the parties

shall take all steps reasonably required to assure its continued confidentiality if

the producing party provides written notice to the receiving party within 10 days

of the discovery of the inadvertent production, identifying the information,

document or other material in question and of the corrected confidential

designation.




                                     -3-
       (B)    DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION.

Information, documents, or other material designated as CONFIDENTIAL OR

ATTORNEYS’ EYES ONLY under this Order must not be used or disclosed by the parties

or counsel for the parties or any persons identified in subparagraphs (B)(1) and (2) below

for any purposes whatsoever other than preparing for and conducting the litigation in

which the information, documents, or other material were disclosed (including appeals).

The parties must not disclose information, documents, or other material designated as

confidential to putative class members not named as plaintiffs in putative class litigation

unless and until one or more classes have been certified. Nothing in this Order prohibits

a receiving party that is a government agency from following its routine uses and sharing

such information, documents or other material with other government agencies or self-

regulatory organizations as allowed by law.


              (1)    CONFIDENTIAL INFORMATION. The parties and counsel for the

       parties must not disclose or permit the disclosure of any information, documents

       or other material designated as “CONFIDENTIAL” by any other party or third

       party under this Order, except that disclosures may be made in the following

       circumstances:


                     (a)    Disclosure may be made to employees of counsel for the

              parties or, when the party is a government entity, employees of the



                                            -4-
government, who have direct functional responsibility for the preparation

and trial of the lawsuit. Any such employee to whom counsel for the parties

makes a disclosure must be advised of, and become subject to, the

provisions of this Order requiring that the information, documents, or other

material be held in confidence.


       (b)    Disclosure may be made only to employees of a party

required in good faith to provide assistance in the conduct of the litigation

in which the information was disclosed who are identified as such in

writing to counsel for the other parties in advance of the disclosure of the

confidential information, documents or other material.


       (c)    Disclosure may be made to court reporters engaged for

depositions and those persons, if any, specifically engaged for the limited

purpose of making copies of documents or other material.                 Before

disclosure to any such court reporter or person engaged in making copies,

such reporter or person must agree to be bound by the terms of this Order.


       (d)    Disclosure may be made to consultants, investigators, or

experts (collectively “experts”) employed by the parties or counsel for the

parties to assist in the preparation and trial of the lawsuit. Before disclosure

to any expert, the expert must be informed of and agree to be subject to the


                               -5-
      provisions of this Order requiring that the information, documents, or other

      material be held in confidence.


             (e)       Disclosure may be made to deposition and trial witnesses in

      connection with their testimony in the lawsuit and to the Court and the

      Court’s staff.


             (f)       Disclosure may be made to persons already in lawful and

      legitimate possession of such CONFIDENTIAL information.


      (2)    ATTORNEYS’ EYES ONLY INFORMATION. The parties and

counsel for the parties must not disclose or permit the disclosure of any

information, documents, or other material designated as “ATTORNEYS’ EYES

ONLY” by any other party or third party under this Order to any other person or

entity, except that disclosures may be made in the following circumstances:


             (a)       Disclosure may be made to counsel and employees of counsel

      for the parties who have direct functional responsibility for the preparation

      and trial of the lawsuit. Any such employee to whom counsel for the parties

      makes a disclosure must be advised of, and become subject to, the

      provisions of this Order requiring that the information, documents, or other

      material be held in confidence.




                                      -6-
                    (b)       Disclosure may be made to court reporters engaged for

             depositions and those persons, if any, specifically engaged for the limited

             purpose of making copies of documents or other material.                 Before

             disclosure to any such court reporter or person engaged in making copies,

             such reporter or person must agree to be bound by the terms of this Order.


                    (c)       Disclosure may be made to consultants, investigators, or

             experts (collectively “experts”) employed by the parties or counsel for the

             parties to assist in the preparation and trial of the lawsuit. Before disclosure

             to any expert, the expert must be informed of and agree to be subject to the

             provisions of this Order requiring that the information, documents, or other

             material be held in confidence.


                    (d)       Disclosure may be made to deposition and trial witnesses in

             connection with their testimony in the lawsuit and to the Court and the

             Court’s staff.


                    (e)       Disclosure may be made to persons already in lawful and

             legitimate possession of such ATTORNEYS’ EYES ONLY information.


      (C)     MAINTENANCE OF CONFIDENTIALITY.                     Except as provided in

subparagraph (B), counsel for the parties must keep all information, documents, or other

material designated as confidential that are received under this Order secure within their

                                             -7-
exclusive possession and must place such information, documents, or other material in a

secure area.


               (1)    All copies, duplicates, extracts, summaries, or descriptions

      (hereinafter referred to collectively as “copies”) of information, documents, or

      other material designated as confidential under this Order, or any portion thereof,

      must     be    immediately   affixed   with   the   words   “CONFIDENTIAL”        or

      “ATTORNEYS’ EYES ONLY” if not already containing that designation.


               (2)    To the extent that any answers to interrogatories, transcripts of

      depositions, responses to requests for admissions, or any other papers filed or to

      be filed with the Court reveal or tend to reveal information claimed to be

      confidential, these papers or any portion thereof must be filed under seal by the

      filing party with the Clerk of Court utilizing the procedures set forth in General L.

      R. 79(d). If a Court filing contains information, documents, or other materials that

      were designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by a third

      party, the party making the filing shall provide notice of the filing to the third

      party.


      (D)      CHALLENGES TO CONFIDENTIALITY DESIGNATION. A party may

challenge the designation of confidentiality by motion. The movant must accompany

such a motion with the statement required by Civil L. R. 37. The designating party bears


                                             -8-
the burden of proving that the information, documents, or other material at issue are

properly designated as confidential. The Court may award the party prevailing on any

such motion actual attorney fees and costs attributable to the motion.


       (E)    CONCLUSION OF LITIGATION. At the conclusion of the litigation, a

party may request that all information, documents, or other material not filed with the

Court or received into evidence and designated as CONFIDENTIAL or ATTORNEYS’

EYES ONLY under this Order must be returned to the originating party or, if the parties

so stipulate, destroyed, unless otherwise provided by law.           Notwithstanding the

requirements of this paragraph, a party may retain a complete set of all documents filed

with the Court, subject to all other restrictions of this Order.


       SO ORDERED.

       Dated at Milwaukee, Wisconsin this 3rd day of January, 2019.




                                                   _______________________

                                                   WILLIAM E. DUFFIN
                                                   U.S. Magistrate Judge




                                             -9-
